DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/689466, attorney docket 151277.02. Application is assigned an effective filing date of 5/21/2018 based on application filing date, and applicant is Intel corporation.  In his replay filed 12/16/21, Applicant has amended claims 1 and 21. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues in his submission of 12/16/2021 argues that the embodiment of Banna used in the previous rejection sent 9/23/21 does not teach the transparent metal oxide disposed on the uppermost surface of the plurality of the micro LEDs, so the previous rejection is withdrawn and a new rejection based on the embodiment of figure 5F of Banna is presented 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al. (U.S. 2017/0358562) in view of Zhang (2017/0179097) and Negley et al. (U.S. 2010/0002440).

As for claim 1,
Banna teaches in figure 5F a micro light emitting diode pixel structure (the pixels are formed of nanowires, which are a microstructure [0091]), comprising: 
a substrate (431) that has a plurality of conductive interconnect structures (457/455) in a first dielectric layer (452/456/301 [0050]) thereon; 
a plurality of micro light emitting diode devices (522) in a second dielectric layer (515 [0106]) above the first dielectric layer, individual ones of the plurality of micro light emitting diode devices electrically coupled to a corresponding one of the plurality of conductive interconnect structures (through 537 and 536, it is inherent in a multi-color display [0015] that the LEDs are individually addressable because it provides a display that has a variable color output required for video or computer graphics.)

a transparent conducting oxide layer (537) disposed on and uppermost surface of the plurality of micro light emitting diode devices and on the second dielectric layer (shown in figure 5A).
Banna does not teach that the plurality of micro light emitting diode devices comprises an orange micro light emitting diode device.
However, Zhang teaches that an LED array can comprise an orange micro light emitting diode device.
It would have been obvious to one skilled in the art at the effective filing date of this application include an orange LED in the array of Banna because a display engineer may require additional orange intensity to counteract a red environment, or to reduce power consumption of the red LED as taught by Negley ([0088]).  See also Shimizu et al. (U.S. 2005/0002191, [abstract]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 1, and Negley teaches that the plurality of micro light emitting diode devices comprises only a single orange micro light emitting diode device, only a single green micro light emitting diode device, and only a single blue micro light emitting 
It would have been obvious to one skilled in the art at the effective filing date of this application to use only one orange, one green and one blue to reduce power consumption and heat production Negley [0088]) One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 1, and in the suggested combination, Zhang teaches that in the plurality of micro light emitting diode devices further comprises a red micro light emitting diode device (Zhang [0049]).

As for claim 4,
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 3, wherein the plurality of micro light emitting diode devices comprises only a single orange micro light emitting diode device, only a single green micro light emitting diode device, only a single blue micro light emitting diode device, and only a single red micro light emitting diode device. (Zhang teaches that each pixel has one led of each color [0028, 0052]).

As for claim 5,


As for claim 6,
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 1, wherein the second dielectric layer is separate and distinct from the first dielectric layer (shown in figure 5, the layers are bonded [0021]).

As for claim 8.
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the transparent conducting oxide layer (537) is an indium tin oxide (ITO) layer ([0046]).

As for claim 9,
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the plurality of micro light emitting diode devices is a plurality of nanowire-based micro light emitting diode devices. ([0039]).

As for claim 10
Banna in view of Zhang and Negley makes obvious the micro light emitting diode pixel structure of claim 9, and in the combination, Banna teaches the plurality of nanowire-based LED pixel elements comprises GaN nanowires. ([0037-0039]).

As for claim 21,
Banna teaches in figures 5A-5F, a pixel element for a micro-light emitting diode (LED) display panel, ([0012]) the pixel element comprising: 
a blue color ([0077]) nanowire or nanopyramid LED ([0039]) above a nucleation layer (535, [0076,0104]) above a substrate (431), the blue color nanowire LED comprising a first GaN core (GaN fin [0037]); 
a green color ([0077]) nanowire or nanopyramid LED ([0039]) above the nucleation layer (535, [0076,0104]) above the substrate, the green color nanowire LED comprising a second GaN core (GaN fin [0037]); and 
a transparent conducting oxide layer (537) disposed on an uppermost surface of the blue color nanowire or nanopyramid LED, the green color nanowire or nanopyramid LED (shown in figure 5F),  
Banna does not teach an orange color nanowire or nanopyramid LED above the nucleation layer above the substrate, the orange color nanowire or nanopyramid LED comprising a third GaN core, instead teaches a red nanowire configured as above.
However, Zhang teaches that an LED array can comprise an orange micro light emitting diode device.


As for claim 22.
Banna in view of Zhang and Negley makes obvious the pixel element of claim 21, and Banna teaches that  the blue color nanowire further comprises a first InGaN active layer on the first GaN core  and the  green color nanowire further comprises a second InGaN active layer on the second GaN core ([0041]), and makes obvious that that the orange color nanowire or nanopyramid further comprises a third InGaN active layer on the third GaN core (Banna teaches that the  color is adjusted from blue to red by adjusting the percentage of indium  in the well layer, so it would be obvious to one skilled to achieve an orange output by setting the indium level between red and green.

As for claim 23,
Banna in view of Zhang and Negley makes obvious the pixel element of claim 22, and Banna teaches that the first InGaN active layer comprises less In than the second InGaN active layer, and the second InGaN active layer comprises less In than the third InGaN active layer, ([0041]).

As for claim 24,
Banna in view of Zhang and Negley makes obvious the pixel element of claim 22, wherein the first InGaN active layer comprises In0.2Ga0.8N, the second InGaN active layer comprises In0.3Ga0.7N, and the third InGaN active layer comprises In0.35Ga0.65N. ([0041], the third layer would be an obvious calculation for one skilled because the indium percentage is a results-oriented variable that controls the color.)

As for claim 25,
Banna in view of Zhang and Negley makes obvious the pixel element of claim 22, and Banna teaches the blue color nanowire further comprises a first p-type GaN cladding layer on the first InGaN active layer, the green color nanowire further comprises a second p-type GaN cladding layer on the second InGaN active layer, and the orange color nanowire further comprises a third p-type GaN cladding layer on the third InGaN active layer. (The top layer of each LED is a second polarity type GaN Banna [0034]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banna et al. (U.S. 2017/035/862) in view of Zhang (2017/0179079) and Negley in further view of Kalem (U.S. 2008/0191218).

As for claim 7,

However, Kalem teaches using a low-k dielectric for interconnect layers.  Kalem [0013]
It would have been obvious to one skilled in the art at the effective filing date of this application to use a low-k dielectric because it decreases parasitic capacitance between metal lines.  Kalem [0013]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/Examiner, Art Unit 2893